PER CURIAM.
Upon the evidence given for and against the allowance of the items claimed by these parties as against each other, the judgment for the defendant upon the counterclaim is found to be supported in the amount allowed. The dispute involved a mere question of credibility of interested witnesses, and the matter of values was based upon opinion evidence, which, while it might have been made stronger had objection to the witness’ qualifications been taken, was sufficient in the absence of objection at the trial.
Judgment affirmed, with costs.